Citation Nr: 9903993	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for residuals of a neck 
injury.  

3.  Entitlement to service connection for residuals of a back 
injury.  

4.  Entitlement to service connection for residuals of a 
right Achilles tendon injury.  

5.  Entitlement to service connection for residuals of 
fractured ribs.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1976 to July 
1992.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Seattle, Washington, Regional Office, which, in part, denied 
service connection for defective hearing, residuals of a 
right Achilles tendon injury, residuals of a neck injury, and 
residuals of fractured ribs; and an August 1995 rating 
decision by the Atlanta, Georgia, Regional Office (RO), 
which, in part, denied service connection for defective 
hearing, residuals of a neck injury, residuals of a back 
injury, residuals of a right Achilles tendon injury, 
residuals of fractured ribs, and scars, residuals of forehead 
and left knee lacerations.  A November 1995 RO hearing was 
held before a hearing officer.  In July 1996, the hearing 
officer rendered a decision, which granted service connection 
and assigned noncompensable evaluations each for scars, 
residuals of forehead and left knee lacerations.  
Consequently, the issues of service connection for scars, 
residuals of forehead and left knee lacerations, are moot.  

Accordingly, the Board will render a decision herein on the 
issues as delineated on the title page of this decision, 
except for the issue of service connection for residuals of a 
back injury, which will be dealt with in the REMAND section 
below.

It is noted that there appear to be other issues in various 
stages of development.  The appeal to the Board, however, is 
limited to the issues set forth on the title page.  Other 
issues, to the extent the appellant desires consideration, 
should be addressed at the RO.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issue of service connection for 
residuals of a neck injury, to the extent legally required, 
has been obtained by the RO.

2.  Bilateral defective hearing has not been clinically 
demonstrated to be present for VA purposes.

3.  It is more likely than not that appellant has chronic 
residuals of a neck injury related to service.

4.  It has not been shown, by competent evidence, that 
appellant has chronic residuals of a right Achilles tendon 
injury related to service.  

5.  It has not been shown, by competent evidence, that 
appellant has chronic residuals of fractured ribs related to 
service.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for bilateral 
defective hearing.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (1998).

2.  With resolution of reasonable doubt, chronic residuals of 
a neck injury, classified as traumatic arthritis of the 
cervical spine, were incurred in appellant's service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for chronic 
residuals of a right Achilles tendon injury and fractured 
ribs.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for bilateral defective 
hearing disability, chronic residuals of a right Achilles 
tendon injury, and chronic residuals of fractured ribs.  A 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), the United States Court of Veterans Appeals 
(Court) held that the appellant in that case had not 
presented a well-grounded claim as a matter of law.  The 
Court pointed out that "unlike civil actions, the Department 
of Veterans Affairs (previously the Veterans Administration) 
(VA) benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  If a well-
grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." 

In Moore (Howard) v. Derwinski, 1 Vet. App. 401, 406 (1991) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the 
Court held that the claims were well grounded, where service 
medical records were missing but there was evidence of 
present disability.  However, in the instant case, even 
assuming arguendo that appellant's service medical records 
are incomplete as contended, there is no competent evidence 
showing that appellant has a present defective hearing 
disability, chronic residuals of a right Achilles tendon 
injury, or chronic residuals of fractured ribs.  Therefore, 
to require the RO to attempt to obtain any additional service 
medical records that might exist would serve no useful 
purpose, with respect to these particular appellate issues.  
Thus, under these circumstances, these service connection 
claims are not well grounded, as will be explained in detail 
below.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1994), which provides:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-connected 
when the thresholds for the frequencies 
of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz are all less than 40 
decibels; the thresholds for at least 
three of these frequencies are 25 
decibels or less; and speech recognition 
scores using the Maryland CNC Test are 
94 percent or better.  

The provisions of 38 C.F.R. § 3.385 were amended, effective 
December 27, 1994, to wit:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The amended 38 C.F.R. § 3.385 (1995-1998) merely restates the 
criteria of the prior regulation, and does not constitute a 
substantive regulatory change.


I.  Service Connection for Bilateral Defective Hearing

Audiometric test scores for the appellant's ears on July 1976 
service entrance examination and on numerous in-service 
audiometric examinations, including the June 1992 service 
discharge examination, did not reveal that (a) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz was 40 decibels or greater; (b) the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz were 26 decibels or greater; or (c) 
the speech recognition scores using the Maryland CNC Test 
were less than 94 percent.  Consequently, the in-service 
audiometric test scores for the appellant's ears did not meet 
the § 3.385 threshold criteria.  It is noted that defective 
hearing could be suggested without meeting these standards in 
service.  More importantly, however, the post-service 
audiometric test scores for the appellant's ears on November 
1994 VA audiologic examination reveal that readings at 1,000, 
2,000, 3000, and 4000-Hertz levels were no greater than 20 
decibels, with speech recognition scores of no less than 96 
percent, which are insufficient to establish a hearing 
disability for which service connection may be awarded 
consistent with § 3.385.  Additionally, the results were 
clinically interpreted as indicative of hearing "within 
normal limits" in both ears.  See also Hensley v. Brown, 5 
Vet. App. 155, 157 (1993), wherein the Court stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing 
loss....however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

Appellant contends that he was exposed to loud noises or 
acoustic trauma during service, including equipment noise and 
naval gunfire.  See November 1995 RO hearing transcript, at 
T.2.  Even conceding that appellant, as a boatswain's mate 
(See service record (DD-214 Form)), may have been exposed to 
some loud noises or acoustic trauma during service, 
nonetheless he has failed to provide any clinical evidence 
demonstrating that the requisites of 38 C.F.R. § 3.385, 
pertaining to proof of defective hearing disability, have 
been met with regards to the ears.  He has not presented any 
competent, credible evidence indicating that defective 
hearing disability that meets the requisites of 38 C.F.R. 
§ 3.385 is presently manifested.  Lay statements are not 
competent evidence with respect to medical causation; and 
appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  It should be added that during the November 1995 RO 
hearing, appellant divulged, at T.12, that he had not 
received any post-service private or VA medical treatment for 
the claimed condition.

Although appellant argues that the November 1994 VA 
audiologic examination was inadequate, the examination report 
and audiometric test scores appear to have been sufficiently 
comprehensive and adequate in assessing any defective hearing 
acuity; any pertinent medical history was obtained and 
recorded in the examination report; and appellant's 
allegation is unsubstantiated by any competent evidence of 
record.  

Appellant's representative cites to Cartright v. Derwinski, 2 
Vet. App. 24, 25-26 (1991), in support of the contention that 
appellant's claim is well grounded primarily due to 
appellant's hearing testimony.  However, Cartright can be 
distinguished from the instant case.  In Cartright, a case 
involving a reopened claim for service connection for asthma, 
the veteran's service medical records showed treatment for 
asthma; a written statement from the veteran's roommate 
alleged that the veteran had experienced an asthmatic 
condition since service; and the veteran testified to that 
effect.  In Cartright, the Court did not hold that 
appellant's testimony alone was evidence sufficient to render 
the claim well grounded.  In the instant case, the appellant 
has failed to provide any clinical evidence demonstrating 
that the requisites of 38 C.F.R. § 3.385, pertaining to proof 
of defective hearing disability, have been met with regards 
to the ears.  Although his representative cites also to 
Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992), this case 
is inapplicable, since it dealt with VA's duty to assist in 
development of an increased rating claim that was well 
grounded.  

It should be added that appellant and his representative were 
apparently knowledgeable regarding the necessity of competent 
evidence showing defective hearing disability that meets the 
criteria under 38 C.F.R. § 3.385.  See, in particular, the 
October 1995 Statement of the Case and July 1996 Supplemental 
Statement of the Case, which set forth the provisions of 
38 C.F.R. § 3.385 and informed them of the legal requirement 
that a claimant submit evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well grounded.  It is apparent that they were knowledgeable 
regarding the necessity of competent evidence to support this 
claim.  Additionally, it does not appear that appellant 
informed the VA of the existence of any specific competent 
evidence that would render the claim well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also Epps 
v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
explained that "[t]he Robinette opinion held that 38 U.S.C. 
§ 5103(a) imposes an obligation upon the Secretary to notify 
an individual of what is necessary to complete the 
application in the limited circumstances where there is an 
incomplete application which references other known and 
existing evidence."

Thus, given the lack of clinical evidence showing defective 
hearing disability that meets the criteria under 38 C.F.R. 
§ 3.385, the claim of entitlement to service connection for 
defective hearing disability is not well grounded, and 
therefore denied.  38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  See also Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).  


II.  Service Connection for Residuals of a Neck Injury

In light of the Board's favorable decision with respect to 
appellant's claim for service connection for residuals of a 
neck injury, the claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), and the evidence of record 
adequate.  

The available service medical records indicate that in 
January 1985, appellant reportedly fell from a second level 
bed, injuring his neck.  Clinically, neurologic findings were 
unremarkable except for questionable right-sided weakness.  
However, a subsequent neurological evaluation did not confirm 
any significant neurologic abnormality; and radiographically, 
the cervical spine was negative.  Although he apparently fell 
and hit his head after a crank handle struck his face in 
September 1996, it was noted that there was no cervical 
spinal pain.  However, recommended treatment included a 
cervical collar.  Although in February 1987, he complained of 
upper extremity numbness, the cervical spine was clinically 
unremarkable; and the assessment was rule out early 
peripheral neuropathy questionably secondary to alcohol use.  
Significantly, although on June 1992 service discharge 
examination, there were no findings or diagnoses pertaining 
to the neck, in an attendant medical questionnaire, 
appellant's complaints of neck soreness and a March 1992 
cervical strain were noted.  

It is also significant that in appellant's initial 
application for VA disability benefits dated in February 
1993, he alleged chronic neck pain with "cracking" sound 
that he attributed to a motor vehicular accident.  
Interestingly, during the November 1995 RO hearing, he did 
not allege having sustained a neck injury due to an in-
service motor vehicular accident.  However, in any event, 
during November 1994 and December 1995 VA examinations, he 
alleged having sustained an in-service neck injury when a 
winch struck his face and neck.  On that November 1994 VA 
examination, trapezius area pain was clinically noted and 
cervical spine syndrome was diagnosed.  An x-ray study of the 
cervical spine was not conducted.  However, on the December 
1995 VA examination, an x-ray study of the cervical spine was 
accomplished and revealed minimal anterior osteophyte 
formation at C-5 with very slight disc space narrowing at C4-
C5.  A very significant piece of positive evidence is the 
fact that the examiner diagnosed "[m]ild cervical 
degenerative joint disease, post active duty injury."  It is 
the Board's opinion that the examiner's diagnosis may be 
reasonably construed as relating the current cervical 
degenerative joint disease to in-service injury (i.e., 
traumatic arthritis of the cervical spine of in-service 
onset).  

As the Court stated in Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991), "[d]etermination of credibility is a function 
for the BVA."  The positive evidence includes appellant's 
service medical records, which indicate that he sustained in-
service neck trauma and apparently cervical strain; the 
radiographic evidence of cervical arthritis on recent VA 
examination only a few years after service; and the 
examiner's opinion, on that VA examination, that appellant 
had cervical arthritis due to "post active duty injury."  
The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  With 
resolution of reasonable doubt in appellant's favor, the 
Board concludes that the credible evidence of record 
indicates a connection between appellant's presently 
manifested traumatic arthritis of the cervical spine and 
military service.  Accordingly, service connection is granted 
for traumatic arthritis of the cervical spine.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  


III.  Service Connection for Residuals of a Right Achilles 
Tendon Injury and Rib Fractures

A.  Service Connection for Right Achilles Tendon Injury

Appellant contends, in essence, that he has chronic residuals 
of an in-service right Achilles tendon injury.  The available 
service medical records reveal that in January 1986, he 
apparently injured the right foot while working on a ladder.  
Achilles tendon strain was assessed.  In February 1986, he 
had right ankle complaints which he alleged having since 
falling down a ladder aboard ship.  Achilles tendon 
sprain/tendonitis was assessed and the right lower extremity 
was casted.  A February 1986 Medical Evaluation Board report 
diagnosed post-traumatic right Achilles tendonitis versus 
partial tear.  In April 1986, the cast was removed; the ankle 
had normal range of motion and strength; and he was returned 
to full duty.  The remainder of his service medical records, 
including a June 1992 service discharge examination, did not 
reflect complaints, findings, or diagnoses pertaining to 
chronic residuals of a right Achilles tendon injury.  

On November 1994 VA examination, appellant reported that 
after the in-service right Achilles tendon injury and 
treatment, he had subsequently had essentially no difficulty 
except for minimal pain on extremely active exercise.  
Clinically, the right Achilles tendon was normal on 
palpation; gait was normal; and all joints of the extremities 
were normal with full ranges of motion.  An x-ray study of 
the right ankle was normal.  Right Achilles tendon rupture, 
by history, was diagnosed.  Essentially similar symptoms and 
clinical findings were recorded on subsequent December 1995 
VA examination.  In fact, the right Achilles tendon was 
clinically described as normal without swelling or deformity 
and the examiner's diagnosis was "[h]istory of right 
Achilles tendonitis (injury), full mobility, right ankle."  
Thus, the examiners on both VA examinations only diagnosed a 
right Achilles tendon condition by history and the actual 
clinical findings did not reveal any current residual right 
Achilles tendon disability.

Appellant has not presented any competent evidence indicating 
that chronic residuals of a right Achilles tendon injury are 
presently manifested and related to military service.  It 
should be added that during the November 1995 RO hearing, 
appellant divulged, at T.12, that he had not received any 
post-service private or VA medical treatment for the claimed 
condition.

Although during the November 1995 RO hearing, appellant 
testified, at T.6, that he experiences right ankle swelling, 
lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  Espiritu, supra.  Contrary to 
appellant's assertions, the November 1994 and December 1995 
VA examinations adequately assessed whether any right 
Achilles tendon disability was currently manifested; any 
pertinent medical history was obtained and recorded in the 
examinations reports; and appellant's allegation is 
unsubstantiated by any competent evidence of record.  

As discussed above in Part I of the Board's decision herein, 
the Cartright and Tucker cases cited by appellant's 
representative are inapplicable for the reasons stated by the 
Board.  Additionally, another case cited by appellant's 
representative, Caffey v. Brown, 6 Vet. App. 377, 381 (1994) 
is inapplicable, since it dealt with VA's duty to assist in 
development of an increased rating claim that was well 
grounded.

The Court, in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), held that, referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."

It does not appear that appellant informed the VA of the 
existence of any specific competent evidence that would 
render the right Achilles tendon injury service connection 
claim well grounded.  It should be added that with respect to 
this not well-grounded service connection claim, appellant 
and his representative had been informed by the RO at various 
stages of the proceedings that this claim was denied, in 
part, due to the lack of clinical evidence indicating that 
chronic residuals of a right Achilles tendon injury were 
currently manifested.  See, in particular, the October 1995 
Statement of the Case and July 1996 Supplemental Statement of 
the Case, which included provisions of law with respect to 
veterans' responsibility for filing a well-grounded claim; 
service connection principles requiring disease chronicity or 
continuity of symptomatology; and specific reference to the 
lack of clinical evidence of chronic residual disability.  It 
is therefore apparent that they were knowledgeable regarding 
the necessity of competent evidence to support this claim.  
Thus, it is concluded that appellant and his representative 
had notice of the type of information needed to support this 
claim.  See Robinette and Epps, supra.  

Thus, given the lack of clinical evidence showing that 
chronic residuals of a right Achilles tendon injury are 
presently manifested, the claim for service connection for 
chronic residuals of a right Achilles tendon injury is not 
well grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  See Grottveit; Grivois;and Edenfield.  





B.  Service Connection for Fractured Ribs

Appellant contends, in essence, that he has chronic residuals 
of in-service fractures of the ribs.  The available service 
medical records reveal that he sustained various injuries in 
a number of altercations in the 1980's.  However, a rib 
injury was not specifically alleged or clinically reported 
until February 1984, when he was treated in a military 
emergency room with a two-day history of left shoulder pain.  
At that time, he reported that he had been assaulted; and 
that while being treated at a civilian hospital, x-rays had 
shown a cracked rib and a possible fracture of another rib, 
and the diagnosis was possible two fractured ribs.  During 
that February 1984 military emergency room visit, clinical 
findings included tenderness over the posterior left 10th, 
11th, and 12th ribs with ecchymosis; and the 
assessment/diagnosis was rib fracture by history.  The 
remainder of his service medical records, including a June 
1992 service discharge examination, did not reflect 
complaints, findings, or diagnoses pertaining to chronic 
residuals of a rib fracture.  In appellant's initial 
application for VA disability benefits dated in February 
1993, he alleged having sustained two left rib fractures.  

Significantly, on November 1994 VA examination, it was 
reported that after in-service 1984 ribs fractures involving 
probably the distal left 10th and 11th ribs, appellant did not 
have any pneumothorax or subsequent problems.  Clinically, an 
x-ray study of the chest (anteroposterior and lateral views) 
was interpreted as showing no significant abnormality; and no 
rib fracture was radiographically reported.  History of rib 
fracture was diagnosed.  Essentially similar clinical 
findings were recorded on subsequent December 1995 VA 
examination.  Significantly, the chest was clinically 
described as symmetrical with no callus formation [of the 
ribs] in the left lower chest palpated.  The diagnosis was 
"[h]ealed rib fractures, left chest, historical."  Thus, 
the examiners on both VA examinations only diagnosed rib 
fracture by history and the actual clinical findings did not 
reveal any current residual rib fracture disability.  

Appellant has not presented any competent evidence indicating 
that chronic residuals of rib fractures are presently 
manifested and related to military service.  It should be 
added that during the November 1995 RO hearing, appellant 
divulged, at T.12, that he had not received any post-service 
private or VA medical treatment for the claimed condition.

Although during the November 1995 RO hearing, appellant 
testified, at T.11, that with respect to the rib fractures, 
he "can still feel it, it hurts" when he coughs hard, lay 
statements are not competent evidence with respect to medical 
causation; and appellant is not qualified to offer medical 
opinion or diagnosis.  Espiritu, supra.  Contrary to 
appellant's assertions, the November 1994 and December 1995 
VA examinations included anteroposterior and lateral x-ray 
views of the chest and adequately assessed whether any rib 
fracture disability was currently manifested; any pertinent 
medical history was obtained and recorded in the examinations 
reports; and appellant's allegation is unsubstantiated by any 
competent evidence of record.  

As discussed above in Part I and IIA of the Board's decision 
herein, the Cartright, Tucker, and Caffey cases cited by 
appellant's representative are inapplicable for the reasons 
stated by the Board.  

It does not appear that appellant informed the VA of the 
existence of any specific competent evidence that would 
render the residuals of fractured ribs service connection 
claim well grounded.  It should be added that with respect to 
this not well-grounded service connection claim, appellant 
and his representative had been informed by the RO at various 
stages of the proceedings that this claim was denied, in 
part, due to the lack of clinical evidence indicating that 
chronic residuals of fractured ribs were currently 
manifested.  See, in particular, the October 1995 Statement 
of the Case and July 1996 Supplemental Statement of the Case, 
which included provisions of law with respect to veterans' 
responsibility for filing a well-grounded claim; service 
connection principles requiring disease chronicity or 
continuity of symptomatology; and specific reference to the 
lack of clinical evidence of chronic residual disability.  It 
is therefore apparent that they were knowledgeable regarding 
the necessity of competent evidence to support this claim.  
Thus, it is concluded that appellant and his representative 
had notice of the type of information needed to support this 
claim.  See Robinette and Epps, supra.  

Thus, given the lack of clinical evidence showing that 
chronic residuals of rib fractures are presently manifested, 
the claim for service connection for chronic residuals of 
fractured ribs is not well grounded.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(a).  See Brammer; Caluza; 
Grottveit; Grivois;and Edenfield.


ORDER

Service connection for traumatic arthritis of the cervical 
spine is granted.  To this extent, the appeal is allowed.

Appellant's claims for service connection for bilateral 
defective hearing disability, residuals of a right Achilles 
tendon injury, and residuals of fractured ribs are not well 
grounded, and are therefore denied.


REMAND

With respect to the remaining issue of service connection for 
residuals of a back injury, initial review of the evidentiary 
record indicates that additional evidentiary development 
should be accomplished prior to final appellate 
determination, for the following reasons.  

The service medical records indicate that in November 1982, 
appellant reportedly fell and injured his lumbar spine.  
Mechanical low back pain and paraspinal muscle spasms were 
assessed.  In June 1984, he complained of low back pain after 
lifting heavy objects a day earlier.  Possible back pain was 
assessed.  In October 1985, he complained of back pain after 
lifting.  In July 1988, he complained of back pain after 
falling and hitting his back on a hatch handle.  The 
assessment was rule out contusion of L1-L2 spinous processes.  
In October 1989, he reportedly injured his back in a brawl.  
A bruise was assessed.  Although on a June 1992 service 
discharge examination, there were no findings or diagnoses 
pertaining to a back disability, in an attendant medical 
questionnaire, he complained of back soreness.  However, 
although VA examinations were conducted in November 1994 and 
December 1995, the examiner did not specifically examine the 
back to determine whether a chronic back disability was 
manifested, and if so, its etiology.  It is therefore the 
Board's opinion that an appropriate VA examination, such as 
orthopedic, should be conducted to determine the etiology of 
any currently manifested back disability.  

Additionally, appellant contends that his service medical 
records are incomplete.  See appellant's October 1995 written 
statement.  However, it appears that the RO obtained 
available service medical records and associated them with 
the claims folder in 1993 and 1996.  See, in particular, RO's 
Requests for Information forms dated in March 1993 and 
November 1995; and a June 1996 letter from a military service 
medical records center.  Nevertheless, with respect to this 
issue, it is the Board's opinion that since the claim is 
being remanded for an examination, the RO should again 
attempt to obtain any additional service medical records that 
may exist.  

Accordingly, this remaining issue on appeal is REMANDED for 
the following:

1.  The RO should request the service 
department to again search for any 
additional service medical records, 
including by applicable secondary 
sources.  Any such records should be 
obtained and associated with the claims 
folder.  If the veteran is aware of 
specific records that he thinks are 
missing, or if he is aware of specific 
treatment localities that should be 
searched he should provide that 
information to the RO.  In the event that 
records are unavailable, this should be 
noted in writing in the claims folder.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).  

2.  The RO should arrange an appropriate 
VA examination, such as orthopedic, with 
respect to the issue of service 
connection for residuals of a back 
injury.  All indicated tests and studies 
should be performed.  

The examiner should review the entire 
claims folder and opine, with degree of 
probability expressed, as to whether any 
chronic back disability is currently 
manifested, and if so, what is its 
approximate date of onset (i.e., is it 
causally or etiologically related to 
military service)?  If a chronic back 
disability is not currently manifested, 
this should be so stated for the record.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

3.  The RO should review any additional 
evidence and readjudicate the service 
connection issue for residuals of a back 
injury.  The RO should initially 
determine whether this service connection 
claim is well grounded.  If the RO 
determines that this service connection 
claim is not well grounded, the RO should 
consider Robinette, Epps, Caluza, and 
Brammer.  If the RO determines that this 
service connection claim is well 
grounded, then this issue should be 
adjudicated under appropriate statutory 
and regulatory provisions.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).  

- 19 -


